                                     Case 4:20-cv-02679-HSG Document 16 Filed 07/14/20 Page 1 of 2



                         1      DOUGLAS A. WICKHAM, State Bar No. 127268
                                LITTLER MENDELSON
                         2      A Professional Corporation
                                633 West 5th Street, 63rd Floor
                         3      Los Angeles, CA 90071
                                Telephone:    213.443.4300
                         4      Facsimile:    213.443.4299
                                Email:        dwickham@littler.com
                         5
                                BENJAMIN A. EMMERT, Bar No. 212157
                         6      JONATHAN HELLER, Bar No. 267542
                                LITTLER MENDELSON, P.C.
                         7      50 West San Fernando Street, 7th Floor
                                San Jose, CA 95113.2303
                         8      Telephone: 408.998.4150
                                Fax No.: 408.288.5686
                         9      E-mail: bemmert@littler.com
                      10        Attorneys for Plaintiff
                                MARSH & MCLENNAN AGENCY, LLC
                      11

                      12                                         UNITED STATES DISTRICT COURT

                      13                                      NORTHERN DISTRICT OF CALIFORNIA

                      14                                             SAN FRANCISCO DIVISION

                      15        MARSH & MCLENNAN AGENCY, LLC, a                           Case No. 4:20-cv-02679-HSG
                                Delaware limited liability company,
                      16                                                                  [Proposed] ORDER GRANTING
                                                        Plaintiff,                        PLAINTIFF’S REQUEST TO
                      17                                                                  WITHDRAW THE EX PARTE
                                       v.                                                 APPLICATION FOR AN ORDER
                      18                                                                  AUTHORIZING SERVICE OF THE
                                                                                          SUMMONS AND COMPLAINT ON
                      19        TEROS ADVISORS, LLC, a California limited                 DEFENDANT TEROS ADVISORS, LLC
                                liability company,                                        BY HAND DELIVERY TO THE
                      20                                                                  CALIFORNIA SECRETARY OF STATE
                                                        Defendant.
                      21

                      22                                                                  Complaint Filed: April 17, 2020
                                                                                          Trial Date: Not Set
                      23

                      24

                      25

                      26

                      27

                      28
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                     1.                             Case No. 4:20-cv-02679-HSG
  San Jose, CA 95113.2303
        408.998.4150
                                 Order Granting Request To Withdraw Ex Parte Application Authorizing Service Of Complaint On Secretary Of State
                                       Case 4:20-cv-02679-HSG Document 16 Filed 07/14/20 Page 2 of 2



                         1                         Having read Plaintiff’s Request to Withdraw the Ex Parte Application For An Order

                         2      Authorizing Service Of The Summons And Complaint On Defendant Teros Advisors, LLC By Hand

                         3      Delivery To The California Secretary Of State, and finding good cause therefore, the Court finds and

                         4      Orders as follows (DKT 13):

                         5                         Plaintiff’s Request to Withdraw the Ex Parte Application For An Order Authorizin g

                         6      Service Of The Summons And Complaint On Defendant Teros Advisors, LLC By Hand Delivery To

                         7      The California Secretary Of State is hereby withdrawn.

                         8      IT IS SO ORDERED

                         9

                      10
                                Dated: ___________________
                                            7/14/2020                             _________________________________
                      11                                                          Hon. Haywood S. Gilliam, Jr.
                                                                                  United States District Court Judge
                      12

                      13

                      14

                      15

                      16        4811-6235-6418.1 059121.1107

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                      2.                             Case No. 4:20-cv-02679-HSG
  San Jose, CA 95113.2303
        408.998.4150
                                  Order Granting Request To Withdraw Ex Parte Application Authorizing Service Of Complaint On Secretary Of State
